Title: Request for a Printing, [1774–75?]
From: Franklin, Benjamin
To: 


The background of this request has already been discussed in connection with the document to which it was attached, Franklin’s indictment of Lord Hillsborough in 1772 for preventing colonial petitions from reaching the throne. At some later point he decided, for reasons given here, to publish the indictment redirected at Lord Dartmouth, and then reversed his decision; perhaps he realized, after composing the request, that his charge against Hillsborough did not apply to Dartmouth. In any case the essay and this brief preface seem to have remained unpublished.
 
Sir
[1774–75?]
The enclos’d Paper was written just before Lord Hillsborough quitted the American Department. An Expectation then prevailing, from the good Character of the noble Lord who succeeded him, that the Grievances of the Colonies would under his Administration be redress’d, it was laid aside: But as not a single Measure of his Predecessor has since been even attempted to be changed, and on the contrary new ones have been continually added farther to exasperate those People, render them desperate, and drive them if possible into open Rebellion, it may not be amiss now to give it the Public, as it shows in detail the rise and Progress of those Differences which are about to break this Empire into Pieces. I am, Sir, Yours, &c.
A. P.
